Citation Nr: 1427240	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  06-08 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a fractured mandible.

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected bilateral temporomandibular joint pain. 

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected headaches.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 

INTRODUCTION

The appellant served on active military duty from June 1988 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, that granted service connection for the residuals of fractured mandible, assigning a 10 percent disability rating, effective as of May 3, 2004.  The appellant expressed disagreement with the assigned disability rating and perfected a substantative appeal.

In March 2009, the Board denied the appellant's claim.  The appellant was provided with a copy of that decision and he subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  Upon review, the Court issued a Memorandum Decision in February 2001 that, in pertinent part, vacated the March 2009 Board decision and remanded the appeal to the Board for further action.  

Following the Court's action, in July 2011, the Board remanded the increased disability rating issue so as to obtain additional medical information concerning the appellant's mandible injury residuals.

Two years later, the issue involving entitlement to service connection for headaches was presented before the Board for review.  At that time, the Board determined that between the Remand of July 2011 and February 2013, the appellant's original claims files with service medical treatment records had gone missing.  As such, the appellant's claims file had to be reconstructed.  In reviewing a temporary claims file, the Board determined that the appellant's complete claims file, including those documents that needed to be reconstructed, needed to be obtained.  As such, the Board remanded the claim in February 2013.

The claims were then returned to the Board in the early spring of 2013.  At that time, the increased rating issue was bifurcated into two issues as shown on the front page of this action.  Upon review of the available records and claims file, in May 2013, the Board then once again determined that the appellant's claim needed to be remanded back to the agency of original jurisdiction for additional development.  It has since been returned for further action by the Board.

In February 2014, the agency of original jurisdiction awarded service connection for headaches, wherein an initial 10 percent disability rating was assigned, effective as of January 23, 2007.  In April 2014, the appellant expressed disagreement with the assigned initial disability rating.  As will be discussed below, a Statement of the Case has not been provided as to this issue following the timely receipt of a notice of disagreement.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Regrettably, the appeal is once again REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

When the Board remanded this claim in July 2011, it specifically asked that comments be provided concerning the following:

	. . . the examiner must comment on the presence and extent of painful motion, functional loss due to pain and weakness, and indicate whether any additional functional loss is commensurate with moderate or severe displacement.

	. . . A clear rationale with a discussion of the facts and medical principles involved for all opinions expressed must be provided.  

These taskings were ordered by the Board based upon the Court's Memorandum Decision of February 2011.  

As reported, the claim was returned to the Board in the spring of 2013.  Upon review, the Board determined that the agency of original jurisdiction had not obtained the medical information that had been requested.  As such, the Board found that there had not been substantial compliance with the Board's remand as required by Stegall v. West, 11 Vet. App. 268 (1998), Dyment v. West, 13 Vet. App. 141 (1999), and D'Aries v. Peake, 22 Vet. App. 97 (2008).  Hence, the claim was returned to the agency of original jurisdiction for additional action in keeping with the instructions originally given to the agency of original jurisdiction in 2011.  The claim has since been returned to the Board.  

Regrettably, upon review of the development that has occurred since May 2013, the Board must once again find that the taskings assigned to the agency of original jurisdiction have not been accomplished.  The record shows that the appellant was examined in January 2014.  However, the examiner failed to discuss any pain the appellant may have been suffering therefrom when he examined the appellant.  Even if the appellant was not suffering from pain, the examiner had a responsibility to specifically state as such.  The examiner's lack of detail in the examination report now frustrates the Board's ability to properly address the appellant's contentions concerning his increased rating claims.  The Board further notes that the agency of original jurisdiction was instructed to send copies of the appellant's claim to his accredited representative; this also has not been accomplished.  Hence, it is the conclusion of the Board that once again there has not been substantial compliance with the Board's remand instructions, and once again, the claim must be returned to the agency of original jurisdiction so that further corrective action may occur.  To not return the claim for compliance with the Board's previous tasking would be contrary to the Court's dicta in Stegall and would wrongfully harm the appellant in the prosecution of his claim before the Board.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the agency of original jurisdiction of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, any other development and/or notification action deemed warranted by the VCAA must be undertaken prior to adjudicating the claim on appeal.  

Finally, as noted above, during the pendency of this appeal, by rating action dated 
in February 2014, the agency of original jurisdiction awarded service connection for headaches, wherein an initial 10 percent disability rating was assigned, effective as of January 23, 2007.  In April 2014, the appellant submitted a notice of disagreement as to the initial disability rating that was assigned.  A Statement of the Case has not been provided as to this issue following receipt of the notice of disagreement and, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  The issue should then be returned to the Board after issuance of the Statement of the Case only if the appellant files a timely substantive appeal.  The appellant must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with the Court's pronouncements and due process requirements, the case is REMANDED for the following development:

1.  The agency of original jurisdiction must review the entire claims file and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013) are fully complied with and satisfied as to the issues now on appeal.  The claims file must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issues on appeal.

2.  The agency of original jurisdiction shall contact the appellant and ask that he identify all sources of medical treatment received since his discharge from service for all disabilities currently on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  The agency of original jurisdiction shall specifically ask for the names and locations of all of the appellant's private care providers (if any).  Copies of the medical records from all sources, including VA records, (not already in the claims file) should then be requested.  Of interest are any records that may be located at the VA Medical Center in Shreveport (Louisiana), the VA Medical Center in Dallas (Texas), and any records held by the Louisiana State University (LSU) Medical Center in Shreveport.  All records obtained should be added to the paper claims file.  If requests for any private treatment records are not successful, the agency of original jurisdiction shall inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2013).

3.  The agency of original jurisdiction must reissue all documents prepared by VA in which a copy thereof should have been provided to the appellant's accredited representative, that Texas Veterans Commission.  This includes sending the Texas Veterans Commission all duty to assist letters along with all Statements of the Case, Supplemental Statements of the Case, the transmittal letters, any reconstructed rating actions, and any other documents, insofar as they pertain to the issues currently on appeal.  The agency of original jurisdiction shall further refer this case with the claims file to the Texas Veterans Commission for the purpose of execution of VA Form 646, Statement of Accredited Representative in Appealed Case, prior to returning the claim to the Board.  Copies of all correspondence should be included in the claims file for review.  This action ensures that the appellant's accredited representative has been given proper notice of all actions that have occurred with respect to the appellant's claim. 

4.  Only after all of the taskings noted in the above three paragraphs (1-3) have been accomplished, the agency of original jurisdiction shall arrange for the appellant to be examined by a VA oral surgeon (not a dentist) in order to determine the residuals along with the severity of the appellant's mandible fracture.  All indicated tests or studies deemed necessary should be accomplished.  The claims file, this REMAND, and treatment records must be made available to, and be reviewed by, the examiner in connection with the appropriate examination.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found.

The examiner should specifically note all signs and symptoms of the service-connected residuals of a fracture of the mandible, and those notes should describe the residuals in detail.  The oral surgeon should quantify, in millimeters, the specific limitation of inter-incisal movement and limitation of lateral excursion, if any, as well as any interference with mastication or speech.  The oral surgeon should further provide a complete and detailed discussion with respect to any weakness; fatigability; incoordination; restricted movement; or pain on temporomandibular motion. The oral surgeon should also provide a description of the effect, if any, of the appellant's pain on the function and movement of his temporomandibular joint. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In particular, it should be ascertained whether there is additional motion lost due to pain on use or during exacerbation of the disability.  The oral surgeon is to specifically indicate any additional range of motion lost in actual numbers and millimeters. 

The examiner must provide a comprehensive report including complete rationale for all conclusions reached in a legible report.  The examiner should specifically discuss the assertions made by the appellant concerning pain (non-headache type of pain) and any past inconsistent/contradictory medical opinions previously given.  If further testing or examination by specialists is required to evaluate the claimed disorder, such testing or examination is to be done before completion of the examination report.  The results proffered by the examiner must reference the complete claims files and it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes.

5.  The agency of original jurisdiction shall issue a Statement of the Case as to the issue of an initial disability rating greater than 10 percent for service-connected headaches.  See Manlincon, supra.  If the decision remains adverse to the appellant, he shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The appellant must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well as the information supplied in the form letter.

6.  Following completion of the foregoing, the agency of original jurisdiction must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, the agency of original jurisdiction shall readjudicate the issues now on appeal.  If the benefits sought on appeal remains denied, the appellant and his accredited representative should be provided a Supplemental Statement of the Case regarding the issues now on appeal.  The Supplemental Statement of the Case must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) his failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



